Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takemoto et al (US 2018/0299553).
Regarding claim 1, Takemoto et al discloses a method for operating a sensor and actuator system (Fig.1) comprising the steps of: generating a stimulus (paragraph 43) and providing the generated stimulus (A) to the environment of the system by means of an actuator (20); detecting (paragraph 44) the response (B) of the environment to the stimulus by means of a sensor (30); synchronizing the generation of the stimulus and the detection of the response in the time domain (paragraphs 47, 56); and repeating the generation of the stimulus and the detection of the response in a regular pattern (paragraphs 52, 61; Figs.2 and 4), wherein the generation of the stimulus and the detection of the response in the regular pattern are randomly and synchronously shifted in the time domain (45, 48 in Fig.1) to cause a dithering in the time domain (paragraphs 51, 52, 69, 70; Tr in Figs.2-3).
Regarding claims 2-5, the limitations therein are disclosed in paragraphs 54 an 56 of Takemoto et al (Figs.1-3).
	Regarding claim 9, Takemoto et al discloses a sensor and acquisition system (Fig.1) comprising: at least one  actuator (20; paragraph 43) configured to generate a stimulus that is provided to an environment of the system; at least one sensor (30; paragraph 44) configured to detect a response of the environment to the stimulus; a control unit (paragraphs 47, 56; Fig.1) for synchronizing the at least one actuator and the at least one sensor; and a dithering unit configured to randomly and synchronously shift the generation of the stimulus and the detection of the response of the environment in the time domain (paragraphs 51, 52, 69 and 70; Figs.1-3).
Regarding claims 10-13, the limitations therein are disclosed in paragraphs 54 an 56 of Takemoto et al (Figs.1-3).

Claim(s) 1-4, 6-7, 9-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hines et al (WO 2017/008010).
Regarding claim 1, Hines et al shows in Fig.3 the following elements of applicant’s claim: generating a stimulus and providing the generated stimulus to the environment of the system by means of an actuator (306); detecting the response of the environment to the stimulus by means of a sensor (302); synchronizing the generation of the stimulus and the detection of the response in the time domain (paragraph 42); and repeating the generation of the stimulus and the detection of the response in a regular pattern, wherein the generation of the stimulus and the detection of the response in the regular pattern are randomly and synchronously shifted in the time domain to cause a dithering in the time domain (paragraphs 38, 42).
Regarding claims 2-4, the limitations therein are disclosed in paragraph 42 of Hines et al.
Regarding claims 6-7, the limitations therein are disclosed in paragraph 38 of Hines et al.
	Regarding claim 9, Hines et al shows in Fig.3 the following elements of applicant’s claim: at least one  actuator (306) configured to generate a stimulus that is provided to an environment of the system; at least one sensor (302) configured to detect a response of the environment to the stimulus; a control unit (Fig.3) for synchronizing the at least one actuator and the at least one sensor; and a dithering unit (paragraphs 38, 42) configured to randomly and synchronously shift the generation of the stimulus and the detection of the response of the environment in the time domain.
Regarding claims 10-12, the limitations therein are disclosed in paragraph 42 of Hines et al.
Regarding claims 14-15, the limitations therein are disclosed in paragraph 38 of Hines et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al.
Regarding claims 8 and 16, although Takemoto does not specifically mention the feature of calculating an average of detection signals, the use of such feature is well known in the art and would have been obvious to one of ordinary skill in the art in view of the desire to further improve signal to noise ratio.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines et al.
Regarding claims 8 and 16, although Hines does not specifically mention the feature of calculating an average of detection signals, the use of such feature is well known in the art and would have been obvious to one of ordinary skill in the art in view of the desire to further improve signal to noise ratio.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878